El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Este recurso requiere que examinemos la validez constitucio-nal de un allanamiento realizado en horas de la madrugada por la Policía de Puerto Rico en la residencia de la peticionaria, Daisy Rivera Colón, mientras se diligenciaba una orden de arresto contra una persona que se encontraba de visita. Ante nos la peticionaria invoca la protección constitucional contra registros irrazonables y cuestiona la decisión del Tribunal Superior que desestima una moción de supresión de la evidencia obtenida sin orden de allanamiento y que el Ministerio Público se propone utilizar en el procedimiento criminal que se sigue contra ella. Revocamos.
> — I
Según surge de la transcripción de evidencia y de los autos del caso, el día 26 de agosto de 1988, entre las cuatro y cinco de la madrugada, se realizó un operativo policíaco en el municipio de Fajardo, en el cual un sinnúmero de agentes del orden público *677diligenciaron varias órdenes de arresto emitidas contra distintos ciudadanos. Entre estos se encontraba el Sr. Jaime Colón Vega, a quien se le imputaba infringir la Ley de Sustancias Controladas de Puerto Rico.
Con estos propósitos los agentes fueron a la residencia de Colón Vega y tocaron en la puerta. Un joven no identificado les abrió la puerta y la esposa de Colón Vega salió del interior de la residencia e informó que su esposo no se encontraba en el lugar. Sin corroborar esta información, los agentes le solicitaron a la señora Colón Vega que cuando él regresara a la casa le informara que tenían una orden de arresto contra él y que debía pasar por la División de Drogas. Inmediatamente después, se retiraron del lugar sin investigar si Colón Vega se estaba escondiendo de ellos. T.E., págs. 100-102.
Según el testimonio del agente Ortiz Robledo, los policías entonces se dirigieron a la residencia de la peticionaria Daisy Rivera Colón, donde en distintas ocasiones anteriores habían visto al sospechoso. T.E., págs. 19-20. Una vez allí, el agente pudo observar que una guagua roja y blanca, como la de Colón Vega, estaba estacionada frente a la casa de la peticionaria, localizada en una urbanización de Fajardo.(1) T.E., pág. 21.
La fotografía de la residencia, admitida en los procedimientos del foro de instancia, revela que la casa tenía una entrada pavimentada y un área de grama frente a unas ventanas de celosías. De la fotografía también se desprende que había un portal enrejado con un portón colocado frente a la puerta principal de la residencia. A varios pies de la entrada, y separadas por una pared que sobresalía de las rejas de forma perpendicular hacia la acera, había unas ventanas de celosía.
*678Los agentes se detuvieron frente a la residencia (T.E., págs. 23-25) y rodearon la casa. Ortiz Robledo entró al solar de la peticionaria y, al ver que el portón de rejas estaba cerrado, caminó uno o dos pies y se dirigió hacia la única ventana que estaba entreabierta. T.E., pág. 31. Entonces, se paró sobre la grama que estaba frente a la ventana, sigilosamente se inclinó y atisbo entre las celosías. Como el interior estaba iluminado, vió a Colón Vega y a la peticionaria envasando un polvo blanco en una envoltura plástica. T.E., pág. 33.
Entonces, Ortiz Robledo le informó a Colón Vega de su presencia y le ordenó que abriera la puerta. Segundos después y ante la amenaza del agente con derrumbar la puerta, éste la abrió, así como el portón de rejas exterior. Inmediatamente los agentes procedieron a arrestar a Colón Vega y a la peticionaria, (2) y a hacerle las advertencias de rigor. El agente explicó que, después de arrestarlo en el portón exterior, Colón Vega solicitó autoriza-ción para buscar unos cigarrillos en una de las habitaciones y los policías lo acompañaron. Una vez en el interior, los policías observaron sobre la mesa del comedor sustancias controladas, parafernalia propia de esa actividad y un revólver. Simultánea-mente, otros agentes se dirigieron al baño de la residencia y observaron envolturas plásticas en el interior del inodoro.!3)
Por la evidencia ocupada en su residencia, se presentaron contra la peticionaria varias acusaciones por violación a la Ley de Sustancias Controladas de Puerto Rico y a la Ley de Armas de Puerto Rico. Colón Vega también fue acusado por las mismas infracciones. Oportunamente, la peticionaria presentó una moción de supresión de evidencia en el proceso iniciado en su contra.
*679Luego de considerar la prueba sometida en la vista, el tribunal de instancia declaró sin lugar la moción de supresión de evidencia. Entre otras cosas determinó que el arresto de Daisy Rivera Colón y el registro y allanamiento efectuado en su propiedad fue válido y razonable, ya que la orden de arresto emitida contra Jaime Colón Vega facultaba a los agentes del orden público a penetrar y registrar la propiedad de ésta.
De esa resolución recurre Daisy Rivera Colón argumentando que erró el tribunal de instancia al no suprimir la evidencia ocupada. Nos insta a que adoptemos la norma jurisprudencial de que para poder arrestar a un sospechoso en el hogar de una tercera persona es necesaria la expedición de una orden de allanamiento según lo resuelto por el Tribunal Supremo federal en Steagald v. United States, 451 U.S. 204 (1981). Por la importancia de la controversia, expedimos el auto de certiorari y ordenamos la paralización de los procedimientos.
La controversia presente en este recurso se circunscribe a determinar la legalidad del registro y allanamiento de la residen-cia de la peticionaria sin que mediara una orden de arresto o de allanamiento en su contra, ni la sospecha previa de que ésta cometiera algún delito o infracción. La premisa inicial es que el arresto de ella surge como consecuencia de la intervención por parte de los agentes del orden público con un sospechoso que se encontraba en su residencia y contra el cual pesaba una orden de arresto.
Para determinar si la actuación de los agentes fue válida, hay que examinar varias dimensiones del problema. En primer lugar, hay que determinar si los agentes del orden público infringieron la expectativa razonable de intimidad que gozaba la peticionaria, al traspasar la zona aledaña a su residencia y atisbar a través de una ventana. En segundo lugar, hay que examinar si al amparo de la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.PR.A, Tomo 1, una orden de arresto contra un sospechoso convalida el allanamiento de la residencia de un tercero y si la evidencia obtenida en ese registro puede utilizarse en contra de este último.
*680La protección constitucional contra registros y allanamientos irrazonables tiene fundamento tanto en la Constitución de Estados Unidos como en la de Puerto Rico. Sin embargo, aquí se aprobaron unas garantías más amplias que las que provee la Constitución federal y, por ende, nuestra Ley Fundamental goza de una vitalidad independiente. Pueblo v. Dolce, 105 D.P.R. 422 (1976). “Al interpretar el alcance de la protección este Tribunal ha reconocido expresamente su facultad de ampliar las garantías contra registros e incautaciones más allá de los límites de la Cuarta Enmienda.” Pueblo v. Malavé González, 120 D.P.R. 470, 475 (1988).
Al interpretar sus contornos hemos hecho claro que en Puerto Rico esta garantía debe examinarse exclusivamente a la luz de la Sec. 10 del Art. II de nuestra Constitución, supra. E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197, 205 (1984). Aunque las decisiones del Tribunal Supremo de Estados Unidos, que interpretan la Cuarta Enmienda, establecen el contenido mínimo de la protección constitucional, al descargar nuestra responsabilidad constitucional “podemos ir más allá de las fronteras limitativas de la jurisprudencia federal”. Pueblo v. Falú Martínez, 116 D.P.R. 828, 837 (1986). Conforme a esta trayectoria jurisprudencial, resolvemos la controversia de autos al amparo de la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado, supra. Por esta razón, las referencias en esta opinión a casos y materiales estadounidenses serán únicamente con fines comparativos. Cuando se examine una decisión del Tribunal Supremo federal relativa a la Cuarta Enmienda, se hará para indicar el contenido mínimo de esta garantía.
I — I I — I ! — I
La See. 10 del Art. II de la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico, supra, ed. 1982, pág. 299, establece “el derecho del pueblo a la protección *681de sus personas, casas, papeles y efectos contra registros, incau-taciones y allanamientos irrazonables”. La efectividad de este precepto constitucional se garantiza primordialmente por el re-quisito de que “[s]ólo se expedirán mandamientos autorizando registros, allanamientos o arrestos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirmación, describiendo particularmente el lugar a registrarse, y las personas a detenerse o las cosas a ocuparse.” Id.
Estos preceptos constitucionales tienen como objetivo básico proteger la intimidad y la dignidad de los puertorriqueños. Véanse: Pueblo v. Martínez Torres, 120 D.P.R. 496 (1988); E.L.A. v. Coca Cola Bott. Co., supra, pág. 207. Por tener apoyo en este derecho preeminente, hemos interpretado las garantías contra registros y allanamientos de forma más amplia que la jurisprudencia constitucional norteamericana. Pueblo v. Dolce, supra, págs. 428-429; Pueblo v. Lebrón, 108 D.P.R. 324, 327 (1979); Pueblo v. Malavé González, supra. No obstante, cuando consideramos que a la luz de nuestras realidades las normas formuladas por el Tribunal Supremo federal proveen protección a los puertorriqueños, las incorporamos al ordenamiento constitucional. Pueblo v. Rivera Collazo, 122 D.P.R. 408 (1988).
Nuestra jurisprudencia le ha impartido vitalidad a las garantías contra registros y allanamientos irrazonables con la presunción de invalidez que produce un registro efectuado sin una orden judicial previa. Pueblo v. Vázquez Méndez, 117 D.P.R. 170, 175 (1986); Pueblo v. Lebrón, supra, pág. 329. Establecido que la incautación se realizó sin haberse obtenido el mandamiento judicial, compete al Ministerio Público rebatir la presunción de irrazonabilidad mediante la presentación de prueba sobre las circunstancias especiales que requirieron esa intervención. Pueblo v. Malavé González, supra.
De este,modo, constitucionalmente es preferible el examen previo de un magistrado con criterio neutral e independiente antes de que se produzca la intervención. No obstante, los *682registros realizados sin la orden de un magistrado no son siempre ilegales. Lo que la Constitución intenta evitar son los registros irrazonables. 3 Diario de Sesiones de la Convención Constituyente 1566 (1961). Cuando la incautación se haya efectuado sin una orden de un tribunal, el Estado siempre puede demostrar los hechos particulares del caso que justifiquen la intervención poli-cial. Así, hemos definido estrechamente situaciones excepcionales en donde no es necesaria la orden. Ejemplos de éstas pueden verse en Pueblo v. Zayas Fernández, 120 D.P.R. 157 (1987) (registro incidental a un arresto válido); Pueblo v. Dolce, supra (doctrina del acto ilegal a plena vista); Pueblo v. Lebrón, supra, pág. 332 (evidencia abandonada en el “campo abierto”). Con estos principios de adjudicación constitucional en mente, examinemos las doctrinas aplicables al caso de autos.
I — I
La Cuarta Enmienda de la Constitución federal, L.P.R.A., Tomo 1, ed. 1982, pág. 186, dispone que “[n]o se violará el derecho del pueblo a la seguridad de sus personas, hogares, documentos y pertenencias, contra registros y allanamientos irrazonables . . Por muchos años, el criterio utilizado por el Tribunal Supremo federal para determinar si se efectuó un registro o allanamiento para propósitos de la Cuarta Enmienda fue examinar si ocurrió una intrusión gubernamental en un lugar constitucionalmente protegido. Véanse: Silverman v. United States, 365 U.S. 505 (1961); Olmstead v. United States, 277 U.S. 438 (1928); Clinton v. Virginia, 377 U.S. 158 (1964); Goldman v. United States, 316 U.S. 129 (1942); 1 LaFave and Israel, Criminal Procedure Sec. 3.2, pág. 162 (1984). Estas decisiones utilizaban nociones del derecho angloamericano de daños (entrada ilegal o trespass) para determinar cuándo se había realizado un allanamiento. Véase Comentario, The Relationship Between Trespass and Fourth Amendment Protection After Katz v. United States, 38 Ohio St. L.J. 709 (1977).
La decisión de Katz v. United States, 389 U.S. 347 (1967), cambió el enfoque analítico de la protección constitucional contra *683registros y allanamientos y adoptó el criterio de la expectativa razonable de intimidad. Véanse: B. J. Serr, Great Expectations of Privacy: A New Model for Fourth Amendment Protection, 73 (Núm. 3) Minn. L. Rev. 583 (1989); R.G. Wilkins, Defining the “Reasonable Expectation of Privacy”: An Emerging Tripartite Analysis, 40 Vand. L. Rev. 1077,1088 (1987); WR. LaFave, Search and Seizure: A Treatise on the Fourth Amendment, 2da ed., Minnesota, Ed. West Publishing Co., 1987, Vol. 1, Sec. 2.1(b), pág. 307; United States v. Fisch, 474 F.2d 1071, 1076 (9no Cir. 1973).
A partir de esa decisión, se reconoció que la Cuarta Enmienda protege a las personas y no a los lugares, y que el alcance de su protección depende de si la persona tiene una expectativa legítima de intimidad en el lugar registrado y si ésta es razonable. Smith v. Maryland, 442 U.S. 735, 740-741 (1979). Esta segunda deter-minación debe hacerse tomando en cuenta la naturaleza de la intrusión gubernamental, su efecto sobre la expectativa de inti-midad y la necesidad y utilidad del método investigativo utilizado para implantar la ley.
Al amparo de este enfoque se ha extendido la protección de la Cuarta Enmienda más allá del interior de la residencia para incluir también a la zona contigua a la casa, compuesta por el terreno y las estructuras accesorias. Esa zona es conocida como la “inmediación” o el curtilage. (4) Oliver v. United States, 466 U.S. 170, 180 (1984); United States v. Dunn, 480 U.S. 294, 301 (1987); Wattenburg v. United States, 388 F.2d 853 (9no Cir. 1968), citado en LaFave, op. cit, Sec. 2.3(f), pág. 410. Sin embargo, esta protección no se extiende a las zonas que se encuentran fuera del curtilage o los que forman parte del campo abierto (open field). Hester v. United States, 265 U.S. 57 (1924), reafirmado en Oliver v. United States, supra.
*684No siempre es fácil determinar dónde termina la inmediación o curtilage y dónde comienza el campo abierto. En United States v. Dunn, supra, el Tribunal Supremo federal estableció cuatro factores para determinar la extensión del curtilage: (1) la proximidad a la casa de la zona que se alega compone el curtilage (si la zona está muy próxima a la casa o residencia, este hecho por sí solo hace mucho más probable que el área sea considerada como curtilage)-, (2) si el área se encuentra dentro de los linderos de la casa; (3) la naturaleza y el uso que se le da a esa zona, y (4) las medidas que haya tomado el residente para proteger esta zona de observaciones que puedan hacer los transeúntes que por allí pasan. Comentario, Curtilage or open fields? Oliver v. United States gives renewed significance to the concept of Curtilage in Fourth Amendment Analysis, 46 U. Pitt. L. Rev. 795 (1985).
Estos criterios le permiten a los tribunales evaluar si el lugar registrado se encuentra dentro de la inmediación o del curtilage, o si está fuera, en el campo abierto. Sin embargo, la determinación inicial de si la zona en cuestión está dentro o fuera del curtilage no resuelve el problema de si hubo o no un registro o allanamiento en violación de la cláusula constitucional. Para ello es necesario evaluar si la intervención policíaca viola la expectativa razonable de intimidad de la persona; no meramente si ha habido una entrada ilegal.
Para determinar si la zona está protegida deben considerarse los criterios siguientes:
1. El lugar registrado o allanado.
2. La naturaleza y grado de intrusión de la intervención policíaca.
3. El objetivo o propósito de la intervención.
4. Si la conducta de la persona era indicativa de una expec-tativa subjetiva de intimidad.
5. La existencia de barreras físicas que restrinjan la entrada o la visibilidad al lugar registrado.
6. La cantidad de personas que tienen acceso legítimo al lugar registrado.
*6857. Las inhibiciones sociales relacionadas con el lugar regis-trado.
Véanse: Wilkins, supra, pág. 1078 esc. 3; J.A. Bush y R. Bly, Expectation of Privacy Analysis and Warrantless Trash Reconnaissance After Katz v. United States, 23 Ariz. L. Rev. 283, 288 esc. 6 (1981).
Ninguno de estos factores es determinante, y todos deben examinarse en conjunto. El análisis judicial para determinar si una entrada de los agentes constituye un registro irrazonable dependerá de si la persona tiene una expectativa razonable de intimidad en esa zona. O.E. Resumil, Derecho Procesal Penal, Orford, Equity Publishing Co., 1990, T. 1, Sec. 8.4, págs. 207-208.
Con estos criterios en mente, algunos tribunales estatales han resuelto que la Policía puede, en su función investigativa, entrar en áreas del curtilage que estén claramente visibles o implícitamente abiertas al público, y mientras lo hacen pueden utilizar sus sentidos sin ayuda de instrumentos. State v. Corbett, 516 P.2d 487 (Or. 1973); State v. CREA, 233 N.W.2d 736 ,739 (Minn. 1975).
Por su parte, otras decisiones de tribunales estatales han utilizado estos criterios para determinar en qué circunstancias la intervención de la Policía en el curtilage de una residencia constituye un registro. Así por ejemplo, cuando un agente tras-pasa esa zona como parte de una gestión de vigilancia para observar a través de puertas y ventanas que no están claramente visibles, eso constituye un registro irrazonable. LaFave, op.cit., Sec. 2.3(c), pág. 394. Véanse: State of Texas v. González, 388 F.2d 145 (5to Cir. 1968); People v. Cogle, 21 Cal. App.3d 57 (1971); Olivera v. State, 315 So. 2d 487 (Fla. App. 1975); State v. Ragsdale, 381 So. 2d 492 (La. 1980). El razonamiento de esa norma es que al limitar la visibilidad de su hogar, el residente tiene una razonable expectativa de intimidad en el interior de su casa y no espera que las personas o los agentes del orden público estén observando a través de las ventanas. Véase Lorenzana v. Superior Court of Los Angeles County, 511 P.2d 33 (Cal. 1973). Finalmente, como todo *686análisis de razonabilidad, se tienen que examinar las circunstan-cias particulares de cada caso para de esa forma determinar el grado de intimidad que posee cada persona.
Por su valor persuasivo, adoptamos en Puerto Rico el enfoque analítico de Katz v. United States, supra, y los criterios de expectativa razonable de intimidad de Smith v. Maryland, supra, al evaluar la validez de un registro al amparo de la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, supra.
V
En su recurso, la peticionaria sostiene que al atisbar a través de la ventana de su residencia en horas de la madrugada el agente Ortiz Robledo invadió la intimidad de su hogar e incurrió en un registro irrazonable vedado por la Constitución. Tiene razón.
En Puerto Rico hemos reconocido que la protección constitucional de la Sec. 10 del Art. II, supra, se extiende a la zona compuesta por el terreno y las estructuras accesorias que, junto a la casa, constituyen una unidad de vivienda. Pueblo v. Álvarez Solares, 95 D.P.R. 789, 795 (1968); Pueblo v. Torres Resto, 102 D.P.R. 532, 534 (1974). Sin embargo, como parte de su función investigativa, la Policía puede entrar en áreas del curtilage de una residencia que esté implícitamente abierto al público con el propósito de conversar con los ocupantes de la residencia o procurar a alguna persona. Pueblo v. Torres Resto, supra, pág. 534.
En el caso particular ante nos, los agentes primero fueron a la casa del sospechoso y, sin corroborar la información ofrecida por su esposa de que no se encontraba en la casa, le dejaron un mensaje de que era buscado con una orden de arresto. Asumieron que no se encontraba en su hogar y se dirigieron a la casa de un tercero donde en ocasiones anteriores el agente había visto al sospechoso.
Aunque no sabían quién residía en ese lugar y no tenían información sobre actividades delictivas cometidas en esa residen-*687cia, los agentes fueron a la urbanización donde estaba localizada la casa. A las 4:30 de la madrugada, el grupo llegó a la urbanización y, al ver un vehículo parecido al de Colón Vega, los policías rodearon el lugar.
Desde la acera no se podía ver ninguna actividad en el hogar. El agente caminó hasta el portal de la entrada de la casa y al verlo cerrado se movió hasta la única ventana que estaba entreabierta para mirar hacia el interior del hogar. En vez de tocar la puerta principal, Ortiz Robledo caminó por la grama y, sigilosamente, atisbo por la ventana. Mientras que en el hogar del sospechoso ellos tocaron en la puerta y procuraron por él, en la casa de un tercero desconocido ellos miraron por una ventana entreabierta para averiguar lo que ocurría en el hogar a esa hora de la madrugada y verificar si el sospechoso estaba de visita en el lugar.
Por otro lado, este no es el caso en que desde la vía pública se puede observar claramente el interior de una residencia. Todo lo contrario, en este caso los agentes tuvieron que estacionar su auto y caminar por el área pavimentada de entrada hasta llegar a la parte frontal de la residencia. Una vez cruzaron el curtilage de la casa, hicieron un esfuerzo para observar a través de una ventana de metal que estaba entreabierta. Además, el hecho de que las ventanas del resto de la casa estaban cerradas es indicativo de la intención de la peticionaria de mantener barreras que impidieran la visibilidad del interior de su hogar. De ordinario no esperamos que otras personas entren al curtilage y se acerquen a nuestras residencias en horas de la madrugada para observar a través de las ventanas lo que sucede en el interior. De modo que es razonable pensar que la expectativa de intimidad en el interior de una residencia es mayor y aumenta si las ventanas están entre-abiertas o cerradas.
Considerando el esfuerzo desplegado por el agente Ortiz Robledo al entrar al “curtilage” de la casa para adquirir visibilidad a través de una ventana a medio abrir, en unión a la expectativa razonable de intimidad que la peticionaria poseía en el interior de su residencia^ particularmente durante la noche y *688en la madrugada, concluimos que la conducta del agente cons-tituyó un registro y allanamiento irrazonable.
La conducta desplegada por los agentes del orden público en este caso no puede ser convalidada por los tribunales. Nuestra Constitución protege la expectativa razonable de intimidad de los ciudadanos, particularmente en sus hogares, y no podemos autorizar a la Policía a atravesar subrepticiamente el curtilage para atisbar por las ventanas de nuestras residencias sin la autorización judicial correspondiente. De lo contrario, estaríamos tolerando que la Policía utilice métodos investigativos que violan la dignidad del ser humano y son contrarios a nuestro sistema democrático. (5)
l — I >
Ahora bien, el Estado plantea que existía una orden de arresto contra el Sr. Jaime Colón Vega y que había motivos fundados para creer que éste se encontraba en la residencia de la peticionaria. Por tal razón sostiene que el acto de observar a través de la ventana, así como el arresto y registro posterior, estaban autori-zados. No tiene razón.
En el caso Steagald v. United States, 451 U.S. 204 (1981), el Tribunal Supremo de Estados Unidos se enfrentó a una controversia similar a la del caso de autos. Allí unos agentes de la administración federal de drogas y narcóticos (DEA) tenían una orden de arresto contra el señor Lyons. Se dirigeron a la residencia del señor Steagald ante la creencia de que Lyons se encontraba allí. Sin tener una orden de allanamiento en contra de *689Steagald, los agentes registraron su residencia y encontraron evidencia incriminatoria contra él, procediendo a arrestarlo. So-bre la actuación de los agentes, el Tribunal Supremo resolvió que, en ausencia de consentimiento o de circunstancias apremiantes, para poder penetrar en la casa de un tercero con el propósito de arrestar a un sospechoso se requiere que los agentes obtengan una orden de allanamiento previa. El Tribunal sostuvo que viola la Cuarta Enmienda el registro en casa de tercero que se efectúa con una mera orden de arresto en contra de un sospechoso. Al establecer esa doctrina, el Tribunal entendió que el requisito de una orden de allanamiento previa no afectaba significativamente la labor investigativa del Estado, en comparación con la infracción a las garantías constitucionales presentes. Añadió que el tercero tiene una expectativa de intimidad de estar libre de invasiones irrazonables en su hogar. Sobre la insuficiencia de la orden de arresto señaló que ésta sirve para identificar la persona que es sospechosa de cometer un delito y para protegerlo de un arresto y registro ilegal. Sin embargo, ésta no protege adecuadamente la intimidad y privacidad del tercero en su hogar. Véase Eesumil, op. cit, Secs. 7.20-7.22, págs. 191-196.
Con respecto a la necesidad de la orden de allanamiento, el Tribunal razonó que el propósito de ese requisito era ubicar a un funcionario judicial neutral que determinara causa probable para creer que el sospechoso está en la residencia que se pretende registrar. Steagald v. United States, supra, págs. 213-214. Con esta medida el Tribunal entendió que se evitaría la posibilidad de que con una orden de arresto contra una persona se produjeran innumerables registros en hogares de familiares y amigos del sospechoso, violando la Cuarta Enmienda y afectándoles a todos ellos su derecho a la intimidad. Steagald v. United States, supra, pág. 215.
Establecida esa norma jurisprudencial, la doctrina ha ido evolucionando y se han establecido unos criterios muy definidos sobre la protección constitucional del tercero a no estar sujeto a registros y allanamientos irrazonables. Véanse: LaFave, op. cit., Vol. II, Sec. 6.1, págs. 561-575; Pembaur v. Cincinnati, 475 U.S. *690469, 474 (1986); J.D. Harbaugh y N.L. Faust, “Knock on Any Door” — Home Arrrests After Payton and Steagald, 86 Dick. L. Rev. 191, 214 (1982).
Así por ejemplo, la excepción del consentimiento requiere que el dueño, residente o cualquier persona con suficiente control sobre la admisión de visitantes al hogar voluntariamente consienta la entrada de los agentes del orden público. LaFave, op. cit., Vol. II, Sec. 6.1(c), pág. 582 y casos allí citados. Véase D.K. Kagehiro y WS. Laufer, The Assumption of Risk Doctrine and Third-Party Consent Searches, 26 Crim. L. Bull. 195, 197-204 (1990). De igual forma, la jurisprudencia ha reconocido como excepción la llamada persecución en caliente (hot pursuit). United States v. Santana, 427 U.S. 88 (1976); Warden v. Hayden, 387 U.S. 294 (1967); Welsh v. Wisconsin, 466 U.S. 740 (1984). Esta excepción permite que los agentes entren y registren la residencia de un tercero cuando tras una persecución inmediata y continua de un sospechoso, éste se interne en dicho lugar. Véase LaFave, óp. cit, Vol. II, Sec. 6.1(d), págs. 585-587.
Con respecto a las circunstancias apremiantes, como excepción al requisito de poseer una orden de allanamiento, se han establecido directrices precisas. En términos generales se requiere que, a la luz de la totalidad de las circunstancias, los agentes del orden público demuestren que existe urgencia para la acción policial debido a la existencia de circunstancias que impiden la obtención de la orden. LaFave, op. cit, Vol. II, Sec. 6.1(f), pág. 595; Michigan v. Tyler, 436 U.S. 499 (1978); Donnino and Girise, Exceptional Circumstances for a Warrantless Home Arrest, 45 Alabama L. Rev. 90 (1980).
Dentro de las circunstancias apremiantes se pueden conside-rar, entre otras cosas, las siguientes: el riesgo para la seguridad pública y para la Policía si no se actúa con premura; la gravedad del delito imputado al sospechoso; la posibilidad de que la evidencia sea destruida; la posibilidad de fuga, y si el sospechoso genera violencia que produzca un claro e inminente peligro en la vida de los agentes. Nineteenth Annual Review of Criminal *691Procedure: United States Supreme Court and Courts of Appeals, 1988-89, 78 Georg. L. J. 699, 739-748 (1990); U.S. v. Curzi, 867 F.2d 36, 41 (ler Cir. 1989); Dorman v. United States, 435 F.2d 385 (D.C. Cir. 1970).
Finalmente, mediante la vigilancia correspondiente, los agen-tes del orden público deben obtener suficiente información para creer que el sospechoso se encuentra en casa del tercero y deben demostrar que, a la luz de las circunstancias, sería irrazonable ir en búsqueda de una orden de allanamiento. Véase Harbaugh y Faust, supra, págs. 209-230.
VII
Expuesto el estado de derecho aplicable, en este caso tenemos que concluir que el registro realizado por los agentes del orden público en la residencia de la peticionaria y su posterior arresto fue ilegal e irrazonable. En primer lugar, los agentes no disponían de una orden de arresto contra la peticionaria ni una orden de allanamiento de su residencia. Tampoco están presentes las excepciones recogidas en la doctrina puertorriqueña para que los agentes entraran y registraran su residencia prescindiendo de una orden de allanamiento.
La peticionaria no consintió para que los agentes del orden público entraran a su casa. A pesar de existir unas contradicciones en la prueba con respecto al lugar donde fue arrestada la peticionaria, quedó claramente establecido que quien abrió la puerta y el portón exterior fue Colón Vega (T.E., págs. 73-74) y que lo arrestaron inmediatamente. T.E., págs. 68 y 84. Esta no es la persona que la jurisprudencia ha autorizado para consentir la entrada de los agentes en la residencia de un tercero. Pueblo v. Narváez Cruz, 121 D.P.R. 429 (1988).
Por otro lado, los hechos de este caso no configuran la excepción de la persecución en caliente (hot pursuit), United States v. Santana, supra, o del registro incidental a un arresto. Colón Vega salió de la residencia tan pronto Ortiz Robledo le informó de su presencia y lo amenazó con derribar la puerta. El *692sospechoso no resistió el arresto ni intentó evadirse. Todo lo contrario, al oir la llamada de la Policía, Colón Vega abrió el portón exterior de rejas y se entregó inmediatamente en el portal. El material delictivo no se encontraba en el área inmediata donde se efectuó el arresto de Colón Vega y el registro se realizó en otra parte de la casa.
Por constituir testimonio estereotipado, tampoco aceptamos la versión del agente de que, una vez arrestado, Colón Vega fue autorizado a buscar unos cigarrillos y que el sospechoso los llevó al interior de la casa donde se encontraban los materiales delictivos. Resulta increíble que cuando una persona es arrestada en la entrada de una residencia, solicite y se le conceda el permiso para entrar a la misma tan sólo para buscar cigarrillos, cuando sabe que en el interior, a plena vista, hay material delictivo. Pueblo v. González del Valle, 102 D.P.R. 374 (1974); Pueblo v. Almodóvar, 109 D.P.R. 117 (1979).
Además, las circunstancias de este caso no configuraban una necesidad apremiante. Tomando los hechos tal y como los expuso el agente Ortiz Robledo y descartando las contradicciones en que incurrió en su testimonio, vemos que se trataba de un operativo policíaco donde siete agentes rodearon la residencia de la peticio-naria bajo la creencia de que el sospechoso se encontraba en el lugar. T.E., pág. 48. Para verificar si Colón Vega se encontraba en la residencia, los agentes no tenían que sigilosamente atisbar por una ventana. Ellos pudieron haber utilizado otros métodos investigativos, que no menoscabaran los derechos constitucionales de la apelante, para verificar si el sospechoso estaba en ella o para averiguar si la misma se utilizaba para actividades delictivas.
La prueba no refleja que el sospechoso fuese un prófugo de la justicia, una persona violenta o peligrosa, o que existiese una expectativa razonable de que escapara. Tampoco se desprende que los agentes tuvieran conocimiento de que anteriormente el arrestado había resistido violentamente un arresto. De hecho, de la transcripción surge que los agentes no consideraban a Colón Vega como una persona violenta o evasiva. Cuando fueron a su residencia no la registraron, limitándose a indicarle a su esposa *693que tenían una orden de arresto en su contra y que pasara por la división de drogas. En esas circunstancias, se nos hace difícil creer que el sospechoso fuese una persona peligrosa.
La doctrina que adoptamos hoy no conflige con nuestra decisión en Pueblo v. Espinet Pagán, 112 D.P.R. 531 (1982). Los hechos que rodearon esa decisión son claramente distinguibles del caso de autos. En aquel entonces los agentes del orden público tenían una requisitoria contra un conocido y peligroso prófugo de la justicia. Recibieron unas confidencias de que esa persona se encontraba pernoctando en una casa deshabitada en una finca del municipio de Guayama. Los agentes se personaron al lugar y mantuvieron vigilancia. Lograron observar a una persona que, bonafide, se les pareció al evadido. Una vez identificado el sujeto, los agentes entraron al solar para arrestarlo. Cuando el sujeto percibe la presencia de los agentes, comienza a correr hacia el interior de la residencia. Uno de los agentes logra darle alcance, formándose un forcejeo en el balcón de la residencia. El sujeto resultó que no era el prófugo buscado. Una vez allí, los agentes observaron que la puerta del lugar estaba abierta y cerca de ésta estaban claramente visibles dos sacos abiertos, cuyo contenido era marihuana. Posteriormente, los agentes registraron la residencia, encontrando abundante cantidad de esa sustancia controlada.
Al resolver que la intervención de los agentes era válida, consideramos que a luz de los hechos particulares del caso se configuraban suficientes circunstancias apremiantes como para eximir a los agentes del requisito constitucional de procurar una orden de registro y allanamiento previo a la entrada del lugar. La condición de peligrosidad del supuesto prófugo y la existencia de una requisitoria en su contra, el hecho de que la residencia en cuestión era una estructura deshabitada, el estar la puerta de la entrada completamente abierta y el intento de escape del sujeto hacia el interior de la estructura diferenciaron sustancialmente este caso con el de autos.
*694Finalmente, nos resta señalar que la Regla 17 (6) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, tenemos que interpretarla a la luz de la doctrina constitucional que formulamos hoy. El derecho de los agentes de forzar la puerta o las ventanas de una residencia para efectuar un arresto opera en armonía con las garantías constitucionales que prohíben los registros y allanamientos irrazonables. De igual forma, ese derecho reconocido estatutariamente tiene que conformarse a las doctrinas e interpretaciones jurisprudenciales de las referidas cláusulas constitucionales. Por tal razón, el derecho a forzar la entrada en la residencia de un tercero para arrestar a un sospechoso tiene que satisfacer los requisitos que hoy hemos establecido.
Por los fundamentos antes expuestos, la evidencia incriminatoria ocupada por los agentes del orden público en el hogar de la peticionaria fue producto de un registro ilegal y procede su supresión en el proceso criminal contra la peticiona-ria. Se revoca la resolución recurrida y se devuelve el caso al foro de instancia para la continuación de los procedimientos.
Los Jueces Asociados Señores Negrón García y Rebollo López emitieron sendas opiniones disidentes.

(1) Sobre la identificación del vehículo de motor, surgieron ciertas contradicciones en el contrainterrogatorio realizado por la defensa. El Agente Ortiz Robledo testificó que había visto a Colón Vega con la guagua roja y que había hablado con él sobre el precio de ésta en días anteriores. T.E., pág. 18. También testificó que en el área de Fajardo solamente había una guagua de ese tipo. T.E., pág. 50. Sin embargo, en el informe de delito y arresto, el agente no incluyó lo referente al vehículo. T.E., pág. 49. En la vista no pudo recordarse si la guagua tenía alguna particularidad que la pudiera identificar ni tampoco indicó si él o los agentes que lo acompañaban investigaron la identidad del dueño del vehículo a través de la tablilla. T.E., págs. 48-51.


(2) De un minucioso examen de la transcripción de evidencia notamos que afloran otras contradicciones con respecto al arresto de la peticionaria. En la declaración jurada que prestó el agente Ortiz Robledo éste indicó que Daisy Rivera Colón fue arrestada junto a Colón Vega en la puerta de la residencia. Sin embargo, en la vista el agente testificó que la peticionaria fue arrestada por una mujer policía en una habitación de la residencia. T.E., págs. 68 y 84.


(3) Sobre este extremo también surgieron contradicciones, ya que en la declaración jurada el agente no dijo que había ido al baño ni que había visto las bolsas plásticas en el interior del inodoro.


(4) Esta palabra se deriva del latín cohors y del francés cortillage, posteriormente adoptada en inglés como courtyard. Véase United States v. Romano, 388 F. Supp. 101 esc. 4 (E.D. PA. 1975). Este término se utilizaba originalmente para describir las áreas de un edificio que eran susceptibles de ser escaladas (common law burglary). Cf. en Puerto Rico, Pueblo v. Cosme Vargas, 96 D.P.R. 836 (1969). Posteriormente se ha utilizado para analizar el alcance que la protección constitucional contra registros y allanamientos irrazonables le brinda a las casas y a los edificios.


(5) En el pasado, al interpretar el Art. 368 del Código Penal de 1937, señalamos que el atisbar por las ventanas de una residencia o utilizar distintos tipos de instrumentos para lograr acceso a lo que sucede en el interior de una residencia, configuraba el delito de perturbación de la paz. Pueblo v. Figueroa Navarro, 104 D.P.R. 721, 726 (1976); Ramos v. Tribunal de Distrito, 73 D.P.R. 417, 419 (1952). Si a través de esas decisiones censuramos ese tipo de práctica para las personas particulares, fundamentándonos en el derecho a la paz y tranquüidad de las personas en sus hogares, hoy no podemos autorizar al Estado a que utilice ese tipo de práctica que atenta contra el derecho fundamental a la intimidad.


(6) “Cuando una persona particular realizare un arresto por un delito grave (felony), y cuando en cualquier caso lo realizare un funcionario del orden público, podrá forzarse cualquier puerta o ventana del edificio en que estuviere la persona que ha de ser arrestada, o de aquél en que ellos tengan fundamentos razonables para creer que estuviere dicha persona, después de haber exigido la entrada y explicado el propósito para el cual se deseare dicha entrada.” 34 L.P.R.A. Ap. II.